Order unanimously modified on the law and as modified affirmed with costs to defendant in accordance with the following Memorandum: Because plaintiff improperly removed the children from defendant’s physical custody while she was residing in Florida, Supreme Court was correct in refusing to exercise jurisdiction over plaintiffs request to modify the parties’ foreign custody decree (Domestic Relations Law § 75-i; Willoughby v Willoughby, 137 AD2d 682). Plaintiffs allegations fail to establish that Supreme Court was "required in the interest of the child” to accept jurisdiction (Domestic Relations Law § 75-i [2]). Supreme Court, having declined to exercise jurisdiction, erred in adjudicating any issues beyond enforcement of the Indiana decree. Consequently, we modify the order by vacating the second, third, fourth and sixth ordering paragraphs. (Appeal from Order of Supreme Court, Monroe County, Calvaruso, J.—Custody.) Present—Pine, J. P., Balio, Lawton, Fallon and Davis, JJ.